Citation Nr: 0905185	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  08-03 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied service connection for bilateral 
hearing loss and tinnitus.  

Before the veteran's appeal was certified to the Board, in an 
August 2007 rating decision, the RO granted service 
connection for tinnitus and assigned an initial 10 percent 
disability rating effective February 16, 2007.  The Board 
finds that this determination constitutes a full award of the 
benefits sought on appeal with respect to the claim of 
service connection for tinnitus.  Absent any indication that 
the veteran has appealed the downstream elements of the 
rating or effective date, such matters are not in appellate 
status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 
1997).  Thus, the sole issue remaining on appeal is as set 
forth on the cover page of this decision.

A videoconference hearing was held in October 2008 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

In October and November 2008, the veteran submitted 
additional pertinent evidence in support of his claim.  He 
did not submit a waiver of initial RO review of this 
additional evidence.  Under 38 C.F.R. § 20.1304, therefore, 
such evidence must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case.

Thus, this matter is remanded for the following:

After accomplishing any additional 
development deemed necessary, the RO 
should review the evidence of record, 
including the additional evidence 
received in October and November 2008.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond.

The case should then be returned to the Board for further 
consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


